.
DETAILED ACTION

Allowable Subject Matter
Claims 1, 4, 30-32, 34-35, 37, 52, 55, 59, 64, and 70 are allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding this invention of an acoustic damper for a turbine engine Prior art  Tiwary (US 2013/0074501), Innes (US 2014/0260281), and Kugimiya (US 2018/0180288) teaches a first low porosity layer section formed in a liner of the gas turbine combustor, the first low porosity layer section having a first arrangement of elongated generally S- shaped slots formed therein; a first housing having a first plurality of feed apertures, the first housing being coupled to the first low porosity layer section thereby defining a first cavity, air outside the first housing being configured to flow through at least a portion of the first plurality of feed apertures in the first housing and through at least a portion of the first arrangement of elongated generally S-shaped slots in the first low porosity layer, thereby transforming a first range of frequencies of acoustic energy into thermal energy and aiding in providing an acoustic dampening effect on the first range of frequencies of acoustic energy for the gas turbine combustor during operation thereof; a second low porosity layer section formed in the liner of the gas turbine combustor, the second low porosity layer section having a second arrangement of elongated generally S-shaped slots formed therein; and a second housing having a second plurality of feed apertures, the second housing being coupled to the second low porosity layer section thereby defining a second cavity, air outside the second housing being configured to flow through at least a portion of the second plurality of feed apertures in the second housing and through at least a portion of the second arrangement of elongated generally S-shaped slots in the second low porosity layer, thereby transforming a second range of frequencies of acoustic energy into thermal energy and aiding in providing an acoustic dampening effect on the second range of frequencies of acoustic energy for the gas turbine combustor during operation thereof; 4886-9808-2858.1Page 2 of 9002806/08915OUSPXU.S. Application No. 16/632,147 Response to Non-Final Office Action issued March 16, 2022 a first metering layer having a first arrangement of apertures therein, the first metering layer being positioned within the first housing such that the first metering layer divides the cavity into a first sub-cavity and a second sub-cavity, and wherein the first metering layer is generally parallel with and spaced a distance from the first low porosity layer section, the distance being between five millimeters and one hundred millimeters.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show  “a second metering layer having a second arrangement of apertures, the second metering layer being positioned within the first housing such that the first metering layer and the second metering layer divide the cavity into three sub-cavities, and wherein a porosity of the first arrangement of apertures is different from a porosity of the second arrangement of apertures”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./
 Examiner, Art Unit 3741  

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741